BEASLEY, Judge
concurring separately.
I agree with the majority that the trial court should not have granted summary judgment in favor of Plaintiffs, but I would reach this result on differing grounds. I would not find the restrictive covenants to be ambiguous; I would reverse and remand the case as I believe there is an issue of material fact regarding the defense of laches. I also would reverse the order granting Plaintiffs summary judgment on Defendants’ counterclaims since the record is unclear as to whether Defendants had an “adequate opportunity” to show that there was a genuine issue of fact. Thus, I write separately.
First, I would hold that the restrictive covenants in this case are not ambiguous. I believe Covenants 1 and 13 can be construed according to their plain meanings and in a way that does not use strict construction in place of common sense.
“ [Restrictive covenants should not be so strictly construed ‘as to defeat the purpose of the restriction.’ ” Donaldson v. Shearin, 142 N.C. App. 102, 106, 541 S.E.2d 777, 780 (2001)(quoting Robinson v. Pacemaker Investment Co., 19 N.C. App. 590, 594, 200 S.E.2d 59, 61 (1973)). “In construing the language used in restrictive covenants, ‘each part. . . must be given effect according to the natural meaning of the words.’ A dictionary is an appropriate place to gather the natural meaning of words.” Agnoff Family Revocable Trust v. Landfall Assocs., 127 N.C. App. 743, 744, 493 S.E.2d 308, 309 (1997)(quoting *390J.T. Hobby & Sons, Inc. v. Family Homes, 302 N.C. 64, 71, 274 S.E.2d 174, 179 (1981)).
The majority opinion points out that the covenants in this case do not mention a ban on commercial use. Though a covenant restricting use to residential purposes and a ban on commercial use may tend to go together, the case law cited by the majority does not attach any significance to the presence of a prohibition on commercial use in addition to the restriction for residential purposes. See Belverd v. Miles, 153 N.C. App. 169, 568 S.E.2d 874 (2002); Bumgarner & Bowman Bldg., Inc. v. Hollar, 7 N.C. App. 14, 171 S.E.2d 60 (1969). My reading of Belverd reveals that the restrictions in that case did not expressly prohibit commercial use but had merely restricted use to residential purposes. Bleverd, 153 N.C. App. at 173, 568 S.E.2d at 876.
This case can be contrasted with the conflicting covenants in Belverd and Bumgarner. In Belverd, Covenant 1 stated, “No lot shall be used for other than residential purposes. No residential dwelling shall be erected, placed or permitted to remain on any lot other than one single family dwelling[.]” Id. Covenant 13 stated,
No lot shall be used for the purpose of constructing a public street or to provide access to and from the properties located in the subdivision of Partridge Bluff, Section One, to property surrounding Partridge Bluff, Section One, except with the written consent and permission of Allan D. Miles and wife, Wanda M. Miles, their heirs and assigns.
Id. This Court held that
[n] either paragraph one nor paragraph thirteen is, on its own, ambiguous. However, in terms of whether a lot may be used for a through-street, paragraphs one and thirteen conflict with each other. Paragraph one would prohibit the use of a lot for a public through-street since such use is clearly not “residential”. . . . Paragraph thirteen, on the other hand, would allow such use if the Mileses gave written consent.
Id. at 173-74, 568 S.E.2d at 876-77 (citations omitted). In Bumgarner, a restrictive covenant prohibited business use on any of the lots and prohibited all structures other than “one detached single family dwelling” on each lot. Bumgarner, 7 N.C. App. at 15, 171 S.E.2d at 60. Another restrictive covenant prohibited a “trailer, separate basement, tent, shack, garage or other outbuildings” from being used as a temporary or permanent residence. Id. The outbuildings provision was *391susceptible to two interpretations: that the named buildings are permitted so long as they are not used as a residence, or that they are buildings that cannot be used as a “detached single family dwelling.” Id. at 15-16, 171 S.E.2d at 60-61. This Court held that the two provisions when considered together were ambiguous. Id. at 17-18, 171 S.E.2d at 61-62. The essence of Belverd and Bumgarner is that if one restrictive covenant can reasonably be interpreted to allow an activity that another restrictive covenant would prohibit, the covenants are ambiguous.
I fail to see how the covenant allowing pasturing of horses allows an activity that is prohibited by the restriction on residential use. Common sense dictates that a restriction limiting use of the property to residential purposes thereby prohibits commercial use. Residential use is a use for “the habitation of human beings and for those activities such as eating, sleeping, and engaging in recreation which are normally incident thereto.” J.T. Hobby, 302 N.C. at 71, 274 S.E.2d at 179. Commercial use would be a use other than residential use. Taking the Plaintiffs’ asserted definition that the majority quotes, “pasture” means “to feed on growing grass or herbage.” The plain dictionary definition of “pasture” creates no conflict with the restriction on residential use. I would interpret the covenant allowing pasturing of horses to mean that the definition of residential use includes pasturing of horses, not that the pasturing of horses potentially allows a commercial activity, which then conflicts with the restriction on residential use. Pasturing one’s horse is a residential use given that the Supreme Court’s definition of residential use includes recreation incident to human habitation. Id. The developer “expressly intend[ed] to permit the pasturing of horses” as part of the recreation in the area. It may have been implicit in the restriction on residential use that pasturing of horses was allowed, but the additional, explicit covenant allowing pasturing makes it clear.
The majority opinion also relies heavily on J. T. Hobby to say that the fact that Defendants accept remuneration in exchange for providing services for customers’ horses that they would otherwise provide if the horses were their own makes no difference in determining whether the use is residential. I find that case to be distinguishable based on the activity involved and public policy. J.T. Hobby involved a developer’s challenge to the proposed use for one of the lots as a group home for mentally handicapped individuals. Id. at 69, 274 S.E.2d at 178. Though not expressly discussed, public policy likely influenced the result in J. T. Hobby given that the use of the home pro*392vided a valuable service for a sector of the public that has historically faced discrimination. The activity in J.T. Hobby involved humans, whereas in the activity in this case involves horses. The defendants in J.T. Hobby also had a loftier goal than these Defendants, as the Supreme Court noted:
That defendant is compensated for the services it renders does not render its activities at the home commercial in nature. While it is obvious that the home would not exist if it were not for monetary support being provided from some source, that support clearly is not the objective behind the operation of this facility. That defendant is paid for its efforts does not detract from the essential character of its program of non-institutional living for the retarded. Clearly, the receipt of money to support, the care of more or less permanent residents is incidental to the scope of defendant’s efforts. In no way can it be argued that a significant motivation behind the opening of the group home by defendant was its expectation of monetary benefits.
Id. at 73, 274 S.E.2d at 180. Defendants here have never claimed a higher purpose in their boarding of horses. Defendants operate Serenity Acres with the expectation of monetary benefits, specifically arguing in their brief that the trial court erred in granting Plaintiffs summary judgment based on the balance of hardships and the money they would lose. I would hold that the covenants are not ambiguous and that commercial activity is prohibited by the covenant restricting use to residential purposes.
Notwithstanding my disagreement with the majority’s holding that the restrictions are ambiguous and thus invalid, the reversal of summary judgment in Plaintiffs’ favor is correct. I would reverse and remand the case as I believe that an issue of material fact exists on the defense of laches, precluding summary judgment.
To establish the affirmative defense of laches, our case law recognizes that 1) the doctrine applies where a delay of time has resulted in some change in the condition of the property or in the relations of the parties; 2) the delay necessary to constitute laches depends upon the facts and circumstances of each case; however, the mere passage of time is insufficient to support a finding of laches; 3) the delay must be shown to be unreasonable and must have worked to the disadvantage, injury or prejudice of the person seeking to invoke the doctrine of laches; and 4) the *393defense of laches will only work as a bar when the claimant knew of the existence of the grounds for the claim.
MMR Holdings, LLC v. City of Charlotte, 148 N.C. App. 208, 209-10, 558 S.E.2d 197, 198 (2001).
Delores Erthal’s affidavit indicates that the number of horses Defendants boarded fluctuated along with the traffic in and out in or after 1996 when she took riding lessons from Francine May that. Charles Erthal’s affidavit indicates that he gradually became aware sometime after 1996 that Defendants were not boarding the horses on their property without remuneration. He noticed a fluctuation in traffic and the number of horses. In 2006, he and his wife noticed the number of horses increase as well as the traffic. llena Budde’s amended affidavit states that she noticed the boarding as early as 1999. She knew that Defendants were boarding three horses in 2001. Jerome Budde’s amended affidavit also indicates that Defendants informed him that they were boarding in 1999 when they saw a woman lead her horse off the property. Since 2000, the Buddes noticed that the number of horses and traffic has fluctuated, culminating in 2006 when they noticed that the number of horses and traffic had increased.
There is an issue of material fact as to when the Plaintiffs knew of the existence of the grounds for the claim. The Erthals may have been aware of commercial activity on Defendants’ prpperty as early as 1996 and the Buddes may have been aware of commercial activity on Defendants’ property as early as 1999. On the other hand, the number of horses and traffic increased around 2006 according to Plaintiffs’ affidavits, perhaps indicating that only then did they know of the grounds for their claim. If 2006 is when the Plaintiffs were aware of the existence of their claim, then this delay is not unreasonable considering the health problems that the Buddes experienced beginning in 2007 and considering that the Erthals did not want a neighbor to retaliate and bar them from using his riding trails. See Williamson v. Pope, 60 N.C. App. 539, 542-43, 299 S.E.2d 661, 663 (1983)(finding that plaintiff’s delay of a few years in filing suit was not barred by laches when it was not due to neglect). If 1996 or 1999 is when the Plaintiffs were aware of the existence of their claim, then this delay is unreasonable since Defendants expended additional sums of money in furtherance of their business by adding stalls to their barn and clearing three acres of land after 1999. See Farley v. Holler, 185 N.C. App. 130, 132, 647 S.E.2d 675, 678 (2007)(finding *394plaintiffs’ case barred by laches when the “undisputed facts” showed that plaintiffs delayed nine years before filing suit, defendants spent $100,000 in the meantime, and the relations of the parties had changed). A genuine dispute exists regarding a material fact; thus, summary judgment was inappropriate on this defense.
I also disagree with the majority’s holding regarding Defendants’ counterclaims. A-S-P Associates v. City of Raleigh, 298 N.C. 207, 212, 258 S.E.2d 444, 448 (1979), upheld summary judgment for the defendant on all claims when the plaintiff had merely moved for partial summary judgment since the “moving party ha[d] been given adequate opportunity to show in opposition that there is a genuine issue of fact to be resolved.” Id. Though not discussed in A-S-P Associates, Rule 56(c) of the North Carolina Rules of Civil Procedure requires ten days’ notice for a motion for summary judgment. Even though summary judgment may appropriately be granted to the non-moving party, N.C. Coastal Motor Line, Inc. v. Everette Truck Line, Inc., 77 N.C. App. 149, 151, 334 S.E.2d 499, 501 (1985), some degree of notice is required before the trial court can rule against a party on all claims when the moving party has, at most, requested partial summary judgment in his favor. See Tri City Building Components v. Plyler Construction, 70 N.C. App. 605, 607-08, 320 S.E.2d 418, 420 (1984) (“[W]ith adequate time to prepare for the summary judgment hearing, the issues can often be made clearer and the court’s task easier. The defendant either by affidavit, or brief might have been able to point more directly to the crucial evidence that was available on the issue, if it had had an opportunity to do so, and that the court might have profited by such aid, is self-evident.”) A-S-P Associates is controlling, but on this record, I cannot hold that Defendants were given an “adequate opportunity” to oppose such an order, considering that this Court has noted that the parties are often in a better position to direct the trial court to the crucial evidence than leaving the trial court to its own devices. Thus, I would reverse the grant of summary judgment in favor of Plaintiff and remand the case.
For the reasons stated above, I respectfully write separately.